Per Curiam,
The only error assigned in this case is the refusal of the court to charge as requested in defendant’s point “ That under all the evidence the verdict should be for the defendant.”
There is nothing in the record to sustain this specification. On the contrary, it clearly appears that there was testimony bearing on the questions of fact in issue, which it was the plain duty of the court to submit to the jury; and that was accordingly done with instructions to which no exception appears to have been taken. The result was a verdict in favor of the plaintiff, impliedly finding that the material facts were as claimed by her. In view of all the testimony it would have been plain error to have withdrawn the case from the jury by affirming the point in question. There is nothing in the ease that requires discussion. The specification of error is dismissed, and judgment affirmed.